      Case 1:19-cv-01559-LGS-KNF Document 98 Filed 05/27/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PETER J. NYGÅRD,                                  Civil Case No. 1:19-cv-01559

                     Plaintiff,                   Judge Lorna G. Schofield
                                                  Magistrate Judge Kevin N. Fox
                     v.
                                                  MOTION FOR LEAVE TO
LOUIS M. BACON, et al.,                           WITHDRAW AS COUNSEL

                     Defendants.



       PLEASE TAKE NOTICE that, pursuant to Local Civil Rule 1.4 and upon the

accompanying declaration of David S. Kanter, I hereby move this Court to withdraw my

appearance for Defendant Louis M. Bacon and to remove my name from the ECF service lists in

the above-captioned action. Sidley Austin LLP will continue to represent Louis M. Bacon in this

proceeding.



Dated: May 27, 2021                                Respectfully submitted,
      Washington, D.C.
                                                   /s/ David S. Kanter
                                                   David S. Kanter
                                                   SIDLEY AUSTIN LLP
                                                   787 Seventh Avenue
                                                   New York, NY 10019
                                                   (212) 839-5300
                                                   dkanter@sidley.com

                                                   Attorney for Defendant Louis M. Bacon
